Citation Nr: 1203962	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1941 to October 1945.  The appellant claims to be the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the claim currently on appeal.  

The Board previously denied the appellant's claim in September 2009.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2010, the Court granted a Joint Motion for Remand filed by both parties, vacating the Board's decision and remanding the claim to the Board for further development.  The Board subsequently remanded the Veteran's claim to the RO in April 2011 so that further development could be completed.  

In July 2009, the appellant and her daughter testified at an audio hearing (due to a failure of the video equipment) before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran passed away on May [redacted], 2007, due to aspiration pneumonia due to stroke, atherosclerosis and hypertension.  The Veteran was not service-connected for any of these disabilities at the time of his death.  

2.  The Veteran's service-connected disabilities of posttraumatic stress disorder (PTSD), the residuals of a tonsillectomy and an appendectomy did not cause or contribute to the Veteran's death.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  In May 2008, notice was sent to the appellant that fully complied with the requirements of Hupp.  While this letter was not provided to the appellant until after the initial adjudication of her claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the claims file was referred to VA examiners for medical opinions in June 2008 and July 2011, and VA has obtained these records, as well as the records of medical treatment preceding the Veteran's death.  VA also attempted to obtain Social Security Administration (SSA) records, but in May 2008, VA was notified that these records could not be provided as they had been destroyed.  Significantly, neither the appellant nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its April 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO forwarded the claims file to a VA physician for the requested medical opinions, and that these opinions have been incorporated into the claims file.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2011).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2011).

Facts and Analysis

The record reflects that the Veteran passed away on May [redacted], 2007.  The Veteran's death certificate lists the immediate cause of death as aspiration pneumonia due to a stroke, atherosclerosis, and hypertension.  Significant conditions contributing to death, but not resulting in the underlying cause, were noted to be Alzheimer's disease, Parkinson's disease, coronary artery disease (CAD), chronic anemia, kidney disease and posttraumatic stress disorder (PTSD).  At the time of his death, the Veteran was service-connected for PTSD, the residuals of a tonsillectomy and an appendectomy.  

In June 2007, the appellant submitted a claim seeking service connection for the cause of the Veteran's death.  Specifically, the appellant has argued that the Veteran's PTSD resulted in the medical conditions that ultimately resulted in his death.  Her claim was previously denied by the RO in October 2007.  The appellant submitted a timely notice of disagreement to this decision in November 2007, but the RO again denied her claim in a February 2008 rating decision.  The appellant again submitted a notice of disagreement in April 2008.  The previous denial was confirmed in a November 2008 statement of the case (SOC) and a March 2009 SSOC, which the appellant appealed to the Board in April 2009.  

The appellant has submitted copies of a number of VA treatment records and VA examinations prepared prior to the Veteran's death.  The originals of these records are also within the claims file.  According to a November 1992 examination report, the Veteran suffered from PTSD, fatigue, hypertension and stomach problems.  The examiner opined that the Veteran's physical symptoms were certainly exacerbated by the great deal of anxiety that he had as part of his PTSD.  The record also contains a December 1996 VA examination report in which it was noted that the Veteran had now been diagnosed with Alzheimer's disease as well.  The examiner noted that while there was no direct link between the Veteran's Alzheimer's disease and his PTSD, one could infer some increased symptomatology along the lines of concentration and generalized paranoia being associated with loss of cognitive skill.  

A November 2003 VA outpatient treatment record notes that the Veteran's Alzheimer's disease was progressing.  Also, a February 2004 note indicates that in addition to Alzheimer's disease, the Veteran was suffering from Parkinson's disease.  According to an August 2005 record, while the Veteran had a diagnosis of PTSD, he was no longer taking medication for this condition.  In March 2006, it was noted that the Veteran was now totally bedridden due to advanced Alzheimer's disease.  In April 2007, the Veteran was referred to Hospice care and he subsequently passed away on May [redacted], 2007.  

Subsequent to filing her original claim, the appellant submitted a handwritten note from a private physician dated September 2007.  According to this note, the signing physician had been the family physician of the Veteran for over 30 years.  The physician opined that the Veteran's PTSD would have caused the mix of conditions that resulted in his death, to include his hypertension.  No rationale or supporting evidence was provided with this opinion.  

The claims file was referred to a VA examiner in June 2008 so that an opinion as to cause of death could be provided.  The examiner noted reviewing the Veteran's claims file.  Upon review, the examiner opined that PTSD played no part in the Veteran's ultimate demise.  The examiner explained that the Veteran was "83 [sic]" years of age at the time of his death and that he suffered from end-stage Alzheimer's disease, cerebrovascular disease and coronary artery disease.  The examiner explained that any of these conditions alone would be a substantial cause for the Veteran's death, and that taken together, these conditions would increase the risk of death rhythmically.  Also, the examiner concluded that with the advanced condition of the Veteran's dementia, his PTSD would have faded into obscurity compared with his dementing illness.  

The Veteran's claims file was again forwarded to a VA examiner in July 2011 for the preparation of a more complete opinion.  The examiner opined that it was less likely as not that the Veteran's hypertension had its onset while in military service.  The examiner explained that there was no diagnosis of hypertension at the time of the Veteran's discharge from service in 1949, and no evidence to suggest it manifested during service.  The examiner also opined that it was less likely than not that the Veteran's PTSD resulted in, or, permanently aggravated his, hypertension, atherosclerosis, or stroke.  He also concluded that it was less likely than not that the Veteran's service-connected PTSD contributed substantially or materially to the cause of death or that it combined to cause his death or that it aided or leant assistance to the production of his death in any way.  

The examiner explained that when reaching this decision, he reviewed information from the VA dating back to November of 1992, as well as the positive etiological opinion provided by the Veteran's family physician.  The examiner agreed that it was documented that PTSD "can" exacerbate medical conditions.  However, the examiner felt that in the Veteran's case, what facilitated in his death were his many nonservice-connected comorbidities.  The Veteran was noted to suffer from severe dementia and Alzheimer's disease.  Furthermore, the examiner stressed that the Veteran lived to be 82 years of age, which was greater than the typical life expectancy of a male.  The examiner opined that the medical evidence in this case, along with the lack of data to suggest that PTSD contributed to the Veteran's death, led him to believe that PTSD did not facilitate in his death in any way.  The examiner also agreed with the opinion provided by the prior examiner that the Veteran's PTSD would have faded into obscurity prior to the Veteran's death in light of the advent of his dementia.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for the cause of the Veteran's death.  The record reflects that the Veteran passed away on May [redacted], 2007 due to aspiration pneumonia, consequent to a stroke, atherosclerosis and hypertension.  The record does not reflect that the Veteran was service-connected for any of these disabilities at the time of his death.  Furthermore, while PTSD was written as a contributing factor to the Veteran's death on his death certificate, both the June 2008 and July 2011 VA examiner's opined that PTSD was not a contributing factor to death upon review of the Veteran's death certificate, medical records, and other literature.  The July 2011 VA examiner explained that there was no evidence linking the Veteran's hypertension directly to military service, and that it was less likely than not that the Veteran's PTSD caused, or permanently aggravated, his hypertension, stroke or atherosclerosis.  Therefore, this evidence is against the appellant's claim.  

The Board notes that the record does contain VA examination reports from the 1990s in which it was noted that the Veteran's PTSD contributed to his hypertension and his Alzheimer's.  However, the July 2011 VA examiner specifically noted reviewing the Veteran's treatment records dating back to 1992.  Nonetheless, the examiner opined that the Veteran's PTSD did not contribute to the Veteran's ultimate death.  The examiner explained that as the Veteran's Alzheimer's and dementia progressed, his PTSD would have faded into obscurity.  This conclusion was also reached by the June 2008 VA examiner.  Therefore, while PTSD may have aggravated the Veteran's symptoms in the past, the July 2011 VA examiner explained that it did not permanently aggravate any of these conditions, as PTSD would no longer be symptomatic with advanced Alzheimer's and dementia.  
The Board recognizes that the Veteran's private physician opined that the Veteran's PTSD resulted in hypertension and his overall cause of death.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The opinion submitted by the private physician in September 2007 provided absolutely no rationale or supporting evidence in support of a conclusion.  However, the July 2011 VA examiner specifically reviewed this opinion, and discussed in detail the medical evidence of record, the medical opinions and articles submitted by the appellant and the reasons for which he disagreed with the private physician's opinion.  As such, the Board finds the opinion of July 2011 to be more probative.  

The Board has also considered the articles submitted by the appellant in support of her claim.  According to a research article from the National Center for PTSD, a growing body of literature was suggesting that individuals with PTSD had a greater number of physical health symptoms.  However, it was noted that existing research has not been able to determine conclusively that PTSD causes poor health, and as such, caution was warranted in making a causal interpretation based on what was presented in this piece.  The appellant also submitted an article titled "Hypertension in relation to posttraumatic stress disorder and depression in the US National Comorbidity Survey."  According to this paper, PTSD appeared to be related to hypertension, as clinical literature was increasingly indicated that cardiovascular risk factors were more common among people with PTSD.  Finally, she submitted a 2004 research study from the American Psychosomatic Society.  This article also noted that elevated rates of hypertension were frequently found in PTSD samples.  

Initially, the Board stresses that while these articles suggest a possible correlation between PTSD and hypertension, mere possibility is insufficient to warrant service connection.  Bostain v. West, 11 Vet. App. 124 (1998).  Furthermore, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to suggest that these studies are applicable to the Veteran.  In fact, the VA examiners of record conceded that PTSD "may" contribute to physical ailments such as hypertension.  However, when reviewing the medical evidence of record pertaining to the Veteran, they were of the opinion that this was not the case in this situation due to the Veteran's extensive history of dementia and other comorbidities, which would have ultimately caused his PTSD to fade out of existence.  

The Veteran also submitted copies of a number of Board decisions in which service connection was granted for physical conditions, such as hypertension, secondary to PTSD.  However, these decisions fail to suggest that the appellant in the present case is somehow entitled to service connection.  These decisions were based on an entirely different set of facts than the present case.  Furthermore, a review of the facts of these cases reveals that they differ in a very significant way from the case at hand.  Namely, these opinions were associated with medical opinions, which included a discussion of the evidence of record and the medical literature relating to PTSD and hypertension, which found that veteran's disability to be most likely secondary to PTSD.  In the present case, the only medical opinions of record with any discussion of the facts or medical literature were that the Veteran's PTSD did not contribute to death or an underlying disability such as hypertension.  In light of the vastly different factual scenarios included in the Board decisions provided by the appellant, they are of little probative value.  

Finally, the Board has considered the lay evidence submitted by the appellant in support of her claim.  In her May 2009 appeal to the Board, the appellant expressed her belief that she thought the disabilities that ultimately resulted in the Veteran's death were caused by his PTSD.  The appellant continued to express this belief, along with her daughter, during her July 2009 hearing.  However, while the Board is sincerely sympathetic to the appellant's situation, the competent medical evidence of record concludes that the Veteran's PTSD did not play a role in his death.  While the appellant is competent to testify to matters such as the diseases suffered by the Veteran or the symptoms he expressed, the evidence does not suggest that she is competent to offer an opinion regarding the etiological manifestations of the Veteran's hypertension and his Alzheimer's disease.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  However, both of the VA medical examiners of record, who are competent to offer a complex medical opinion, opined that the Veteran's PTSD did not result in his ultimate death.  As such, her testimony fails to demonstrate entitlement to service connection for the cause of the Veteran's death.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


